DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (Specification, paragraph 0014 and 0041). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims under Step 1 are directed towards a computer product performing a method (Claims 1-10) and a method (Claim 11-20). The independent claim 1 recites “receiving text from at least one source; extracting terms from the text; searching for the extracted terms with a digitized data model; discarding terms that are found in the digitized data model; discarding terms that have a related form in the digitized data model; assigning a priority to the new term based on context and probability of occurrence; identifying as a "new term" term that are not discarded; and adding the new term to the digitized data model based on the priority”
The limitation of “receiving …”, “extracting … “searching …”, “discarding …”, “assigning …,  “identifying…” and “assigning …” as drafted covers a human organizing of activities. More specifically, an ordinary person skilled in the art would be able to monitor business related text data from a plurality of platforms and collect new term from text data monitored. For example, a human would be able to monitor and mentally evaluate business related email, postal mail, articles, etc. and collect relevant trends such as most talked about topics, term, keyword, or subject within the text by computing probabilistic model using pen and paper. Searching extracted terms from above sources, discarding terms which are already known, assigning priority to the newly found terms and adding the newly found term to the model based on the priority. All these activities can be performed by writing down on piece of a paper using a pen and the claim language therefore appears to be merely an abstract idea, a mental process that is able to be performed by a person in their mind.
This judicial exception is not integrated into a practical application. In particular, claims 1 recite additional elements -- “non-transitory computer readable medium” and “computer devices”. The additional element, “non-transitory computer readable medium” (CRM), is well known and generic competent used conventionally in most of the generic computer devices. Also, it is known that CRM or computer-implementation of an abstract idea is not a factor that weighs in favor of patentability under subject matter eligibility. In addition, “computer devices”, as suggested is a generic element and accounts to no additional limits that may result in subject matter eligibility. According, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a general computer as noted. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, “receiving text from at least one source; extracting terms from the text; searching for the extracted terms with a digitized data model; discarding terms that are found in the digitized data model; discarding terms that have a related form in the digitized data model; assigning a priority to the new term based on context and probability of occurrence; identifying as a "new term" term that are not discarded; and adding the new term to the digitized data model based on the priority” are directed towards insignificant extra solution activity such as collecting data and then using results/data, as supported by the MPEP, “Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g))”. Furthermore, “receiving text from at least 
Independent claim 11 is directed to substantially the same subject matter as independent claim 1 and are rejected under similar rationale and further failure to add significantly more.
Claims 2 and 12 are dependent on independent claims 1 and 11 and includes all the limitations of claims 1 and 11. Claims 2 and 12 recite “wherein the priority is assigned based on probability of occurrence of the new term based on one of a language model and a word embedding model”, under the broadest reasonable interpretation, involves mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract idea. The claims 2 and 12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Claims 3 and 13 are dependent on independent claims 2 and 12 and includes all the limitations of claims 2 and 12. Claims 3 and 13 recite “wherein a low priority is assigned if the probability of occurrence is below a predetermined value”, under the broadest reasonable interpretation, involves 
Claims 4 and 14 are dependent on independent claims 2 and 12 and includes all the limitations of claims 2 and 12. Claims 3 and 13 recite “wherein a high priority is assigned to the term if the probability of occurrence is above the predetermined value” (mental process – observation, evaluation, judgment, opinion). The claim language provides only further specifying what the data used in the underlying mental process. The claims 4 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Claims 5 and 15 are dependent on claims 1 and 11 and includes all the limitations of claims 1 and 11. Claims 5 and 15 recite “passing the new terms to a human for determination of whether the term should be added to the data model if the new term crosses a predetermined threshold” (mental process – observation, evaluation, judgment, opinion). The claim language provides only further specifying what the data used in the underlying mental process. The claims 5 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Claims 6 and 16 are dependent on claims 5 and 15 and includes all the limitations of claims 5 and 15. Claims 6 and 16 recite “the human adding information to the training model about usage of the new term” (mental process – observation, evaluation, judgment, opinion). The claim language provides 
Claims 8 and 18 are dependent on claims 1 and 11 and includes all the limitations of claims 1 and 11. Claims 8 and 18 recite “wherein the predetermined threshold is based on frequency of occurrence of the new term”, under the broadest reasonable interpretation, involves mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract idea. The claims 8 and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Claims 9 and 19 are dependent on claims 8 and 18 and includes all the limitations of claims 8 and 18. Claims 9 and 19 recite “passing the new terms to a human for determination of whether the term should be added to the training model of the digitized data model if the new term crosses a predetermined threshold”, under the broadest reasonable interpretation, involves mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Claims 10 and 20 are dependent on claims 9 and 19 and includes all the limitations of claims 9 and 19. Claims 10 and 20 recite “he human adding information to the training model about usage of the new term” (mental process – observation, evaluation, judgment, opinion). The claim language provides only further specifying what the data used in the underlying mental process. The claims do not include 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 8-12, 15-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Application Publication No. 2015/0331936 to Alqadah (“Alqadah”).
As to claims 1 and 11, Alqadah discloses a computer product comprising computer executable code embodied in a non-transitory computer readable medium that, when executing on one or more computing devices [Fig. 1, paragraphs 0045-0051] performs a method of normalizing terminology and phrases within a language model for a language domain [paragraph 0012: “normalization”], the method comprising: receiving text from at least one source [paragraph 0012: “extracted from receipts and OCR systems”, 2 sources]; extracting terms from the text [paragraph 0012: extracting actionable knowledge units”, “terms”]; 
As to claims  2 and 12, Alqadah discloses wherein the priority is assigned based on probability of occurrence of the new term based on one of a language model and a word embedding model[Abstract, paragraphs 0013, 0054, 0059-0065]. As per Alqadah, the language model may be a unigram-gram, a factored, etc. language model that assigns a probability to a sequence of m words: P(w.sub.1, . . . , w.sub.m) by means of a probability distribution [paragraph 0060].
As to claims  5 and 15, Alqadah discloses passing the new terms to a human for determination of whether the term should be added to the data model if the new term crosses a predetermined threshold [paragraphs 0064, 0066, 0104: “human labeling…to focus on instances of… where the system has lower confidence…”].  
As to claims  6 and 16, Alqadah discloses the human adding information to the training model about usage of the new term [paragraphs 0064, 0066, 0104: “human labeling…to focus on instances of… where the system has lower confidence…”].  
As to claims  8 and 18, Alqadah discloses wherein adding the new term to the digitized data model comprises adding the new term to a training model of the digitized data model and 
As to claims  9 and 19, Alqadah discloses passing the new terms to a human for determination of whether the term should be added to the training model of the digitized data model if the new term crosses a predetermined threshold [paragraphs 0064, 0066, 0104: “human labeling…to focus on instances of… where the system has lower confidence…].  
As to claims  10 and 20, Alqadah discloses the method further comprising the human adding information to the training model about usage of the new term [paragraphs 0064, 0066, 0104].
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 7, 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0331936 to Alqadah (“Alqadah”) in view of U.S. Patent Application Publication No. 20160335244 to Weisman et al. (“Weisman”).  
claims  3 and 13, Alqadah discloses the computer program product of claim 2 and the method of claim 12 [see rejections of claims 2 and 12].
Alqadah does not expressly disclose wherein a low priority is assigned if the probability of occurrence is below a predetermined value. Even though, assigning priority based on probability of occurrence is an obvious and straightforward-to-implement non-technical, linguistic consideration. If a term is rare (i.e. unlikely to occur), it makes sense not to priorities.     
However, in the same or similar field of invention, Weisman discloses the feature of assigning a low priority if the probability of occurrence is below a predetermined value [Weisman paragraphs 0046-0047].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Alqadah to have feature of assigning a low priority if the probability of occurrence is below a predetermined value as taught by Weisman.  The suggestion/motivation would have been to provide systems and methods for normalizing text in a plurality of noisy channels [Weisman paragraph 0002].  
As to claims  4 and 14, Weisman discloses wherein a high priority is assigned to the term if the probability of occurrence is above the predetermined value [Weisman paragraphs 0046-0047]. It is extremely obvious to assign higher priority for term occurring more often. In addition, the same motivation is used as the rejection of claims 3 and 13.
As to claims  7 and 17, Weisman discloses wherein the predetermined threshold is based on frequency of occurrence of the new term [Weisman paragraphs 0046-0047]. It is extremely obvious to assign higher priority for term occurring more often. In addition, the same motivation is used as the rejection of claims 3 and 13.


	
Conclusion
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication No. 20180157643 to ANDRASSY et al. (paragraphs 0013, 0030-0048).
U.S. Patent Application Publication No. 20160217128 to Baum et al. (Figs. 3-4, 6 and related paragraphs).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTIM G SHAH/Primary Examiner, Art Unit 2652